Citation Nr: 0915438	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.   
 
2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.   
 
3.  Entitlement to an initial rating higher than 30 percent 
for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
granted service connection and a 10 percent rating for 
depression, effective August 19, 2004.  By this decision, the 
RO also determined that new and material evidence had not 
been received to reopen claims for entitlement to service 
connection for bilateral hearing loss and for hypertension, 
and denied the Veteran's claim for nonservice-connected 
pension benefits.  

A September 2007 RO decision granted the Veteran's claim for 
nonservice-connected pension benefits.  Therefore that issue 
is no longer on appeal.  

A January 2008 RO decision increased the rating for the 
Veteran's service-connected depression to 30 percent, 
effective August 19, 2004.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The present Board decision addresses the issues of whether 
new and material evidence has been received to reopen claims 
for entitlement to service connection for bilateral hearing 
loss and for hypertension, and the issue of entitlement to an 
initial rating higher than 30 percent for depression.  The 
issues involving the merits of the claims for entitlement to 
service connection for bilateral hearing loss and for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a cervical spine disability in October 
1995, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for hypertension in 
August 1993, and the Veteran did not appeal.  

4.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

5.  The Veteran's service-connected depression is manifested 
by no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  


CONCLUSIONS OF LAW

1.  The January October 1995 RO decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a cervical 
spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).  

3.  The August 2993 RO decision that denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a 
hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).  

5.  The criteria for an initial rating in excess of 30 
percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a November 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in January 2008.  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen claims for 
entitlement to service connection for bilateral hearing loss 
and for hypertension, no further discussion of VCAA 
compliance as to that issue is needed at this time.  

Additionally, as to the issue of an initial higher rating 
than 30 percent for depression, the Board notes that this 
appeal arises from the Veteran's disagreement with the 
initial rating assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet.App. 112 (2007).  Further, the Board 
finds it pertinent that in a February 2008 statement and in a 
March 2009 information hearing presentation, the Veteran's 
representative specifically listed the criteria for higher 
ratings for his service-connected depression.  Therefore, a 
remand for additional notification regarding criteria with 
which the Veteran and his representative are already quite 
familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service VA 
treatment records; and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service VA treatment records; 
and a VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Bilateral Hearing Loss

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The RO initially denied service connection for bilateral 
hearing loss in December 1982.  An application to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss was denied in August 1993.  In September 1995, 
another application to reopen a claim for entitlement to 
service connection for bilateral hearing loss was denied.  An 
application to reopen a claim for entitlement to service 
connection for bilateral hearing loss was again denied in 
October 1995.  Those decisions were not appealed and are 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 1995 RO 
decision included the Veteran's service treatment records; VA 
treatment records; and the Veteran's own statements.  The RO 
initially denied service connection for bilateral hearing 
loss in December 1982 on the basis that the Veteran's 
bilateral hearing loss existed prior to service and there was 
no indication that it was aggravated by active military 
service.  The RO indicated that any decrease in hearing 
acuity was due to natural progression and not aggravation.  
The RO noted that high frequency hearing loss was noted at 
the time of the Veteran's entrance examination and that he 
gave a history of noise exposure in construction work for 
four years prior to service.  It was reported that in March 
1974, the Veteran gave a lifelong history of drainage in his 
ears, bilaterally, with decreased hearing and that it was 
felt that his bilateral hearing loss existed prior to 
service.  In August 1993, the RO denied an application to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss on the basis that new and material 
evidence had not been received to reopen that claim.  

In September 1995, the RO denied an application to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss on the basis that the evidence submitted in 
conjunction with the current claim did not constitute new and 
material evidence because it was not directly relevant to the 
issue considered.  The RO indicated that the evidence 
pertained to treatment for conditions other than bilateral 
hearing loss twenty years after the Veteran's discharge from 
service.  In October 1995, the RO denied an application to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss on the basis that the evidence 
submitted in connection with the current claim did not 
constitute new and material evidence because it was not 
directly relevant to the issue considered.  The RO 
specifically noted that a VA hospital report showed treatment 
for ethanol abuse and musculoskeletal pain.  

The evidence received since the October 1995 RO decision 
includes additional VA treatment records; a VA examination 
report; and statements from the Veteran.  

The additional post-service VA treatment records show current 
treatment for disorders including bilateral hearing loss.  

A June 2000 VA treatment entry noted that the Veteran 
reported that he was a previous hearing aid user and that he 
desired new hearing aids.  The examiner reported hearing 
results that were indicative of a hearing loss disability in 
both ears as defined by 38 C.F.R. § 3.385.  The impression 
was mild to moderate mixed hearing loss in the Veteran's 
right ear and flat, moderate to severe, mixed hearing loss in 
his left ear.  

September 2000 and November 2000 entries indicated that the 
Veteran had hearing aid evaluations and that he was counseled 
on the use and care of his hearing aids.  A December 2000 
entry noted that the Veteran reported that his hearing aid 
was too loud in his left ear and not loud enough in his right 
ear.  The examiner stated that the Veteran's hearing aids 
were adjusted.  

The Board observes that in the evidence available at the time 
of the October 1995 RO decision, there was no current 
evidence of treatment for bilateral hearing loss.  Although 
the Veteran was treated for bilateral hearing loss during 
service, the post-service VA treatment records at that time 
did not specifically show any treatment for bilateral hearing 
loss.  In the evidence received since the October 1995 RO 
decision, there are clear diagnoses of bilateral hearing 
loss.  The June 2000 VA treatment entry related an impression 
of mild to moderate mixed hearing loss in the Veteran's right 
ear and flat, moderate to severe, mixed hearing loss in the 
left ear.  Additionally, the hearing results at that time 
were indicative of a hearing loss disability in both ears as 
defined by 38 C.F.R. § 3.385.  Such evidence raises a 
question of a possible relationship between the Veteran's 
current bilateral hearing loss and his periods of service.  
The evidence will be considered credible for the purposes of 
determining whether new and material evidence has been 
submitted.  

The Board finds that the June 2000 VA treatment entry, as 
well as subsequent VA treatment entries dated in September, 
November, and December 2000, are evidence that is both new 
and material because the claim was previously denied, at 
least in part, on the basis that the evidence did not show 
current treatment for bilateral hearing loss at that time.  
(The September 1995 and October 1995 RO decisions both noted 
that the current evidence referred to other disorders).  
Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that the evidence submitted since the 
October 1995 RO decision is new and material, and thus the 
claim for service connection for bilateral hearing loss, is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a low back disability is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

II.  Hypertension

The RO denied service connection for hypertension in August 
1993.  The August 1993 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the August 1993 
decision included the Veteran's service treatment records; VA 
treatment records; and the Veteran's own statements.  The RO 
denied service connection for hypertension on the basis that 
there was no evidence of hypertension.  The RO noted that the 
Veteran's service medical records were negative for 
hypertension and that a five day blood pressure check in 
February 1974 found that no hypertension was shown.  

The evidence received since the August 1993 RO decision 
includes additional VA treatment records; a VA examination 
report; and statements from the Veteran.  

The additional VA treatment records show treatment for 
disorders including hypertension.  

For example, a February 2004 VA treatment entry related an 
assessment that included hypertension.  A March 2004 VA 
treatment entry noted that the Veteran had a history of 
hypertension for fifteen to twenty years.  The assessment 
included hypertension, blood pressure low on the current 
presentation.  

A February 2007 VA treatment entry related an assessment that 
included hypertension.  

In the evidence since August 1993, there are clear diagnoses 
of hypertension.  The Board finds that the current diagnoses 
of hypertension are evidence that is both new and material 
because the claim was previously denied, at least in part, on 
the basis that the evidence did not show a diagnosis of 
hypertension.  Therefore, the Board finds that such evidence 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate his claim, and raises a 
reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it may 
not convince the Board to grant a claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the August 
1993 RO decision is new and material, and thus the claim for 
service connection for hypertension is reopened.  This does 
not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issue of service connection for 
hypertension is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

III.  Depression

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A 30 percent rating is warranted for major depressive 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

The RO has assigned a 30 percent rating for depression, 
effective August 19, 2004 (the effective date of service 
connection).  

VA treatment records dated from August 2004 to October 2007 
show that the Veteran was treated for depression on numerous 
occasions.  GAF scores ranged from 50 to 60. 

For example, a recent September 2007 VA treatment report 
related diagnoses of cyclothymia; alcohol dependence in 
sustained remission; and a caffeine related disorder.  The 
GAF score, at that time, was 58.  

The most recent October 2007 VA psychiatric examination 
report noted that the Veteran had been regularly seeing a VA 
psychiatrist for his depressive symptomatology.  The examiner 
noted that the Veteran's medications had been changed at 
times.  The examiner also indicated that a physician's note 
seemed to indicate that the Veteran was doing somewhat worse 
in 2005 and 2006, but that in more recent times, especially 
since some of his pain had been alleviated through shoulder 
surgery, his mood had improved somewhat.  It was noted, 
however, that the Veteran still had some symptomatology and 
that he was taking several medications.  

The Veteran reported that the medications were helping 
somewhat and that he had not had significant side effects.  
He stated that he had a history of working as a house 
painter, but he indicated that he had not worked that much at 
all in the last couple of years and attributed the reduced 
working to his breathing problems.  He noted that he could 
not handle the paint fumes anymore and that his arthritis in 
his neck and back also had an effect on his employment.  The 
Veteran stated that he had very little, if any work, and that 
he only had the occasional part-time job.  He indicated that 
he had been divorced for thirteen years and that he lived 
with his son and daughter-in-law.  The Veteran reported that 
he had some arguments with his son and that he moved in with 
his daughter primarily because she was worried about him and 
wanted to keep an eye on him herself.  He stated that his 
daughter was very worried because his daughter-in-law would 
tell her that he was isolating himself in his room and 
withdrawing.  He indicated that he got along adequately with 
his son presently, now that he wasn't living with him, and 
that they call each other daily.  The Veteran also reported 
that he got along well with his daughter, his son-in-law, and 
his four granddaughters that he is with at the present time.  

The Veteran stated that his withdrawing from his family had 
improved, but that he would still do it at times.  He related 
that he had no dating relationships.  He indicated that he 
had no friendships or social interactions and that he did not 
join any groups, clubs, or organizations.  The Veteran stated 
that he really did not trust people.  He reported that he 
spent his time primarily at the house reading or watching 
television.  He remarked that he did not like to go out.  The 
Veteran stated that he helped with various household tasks 
and that sometimes he would take one of his granddaughters 
somewhere.  

The examiner noted that the Veteran was routinely asked about 
legal problems and that he indicated that there had been some 
in recent times, but that he did not want to talk about them.  
The examiner indicated that the Veteran reported that 
whatever he was in trouble for did not involve any violence 
and was not related to any alcohol abuse.  The Veteran stated 
that he received twelve months probation and that the charge 
should have been on someone else.  

The examiner reported that the Veteran's mood appeared mildly 
dysphoric and that his affect was mildly restricted.  The 
examiner stated that the Veteran had no impairment of thought 
processing or communication and that there were no delusions 
of hallucinations.  It was noted that the Veteran's eye 
contact was mildly impaired, but that his other behavior was 
appropriate.  The examiner indicated that the Veteran denied 
suicidal or homicidal thinking and that he did adequately 
with his personal hygiene and basic activities of living.  
The examiner reported that the Veteran was oriented and that 
he showed no significant memory impairment or obsessive-
compulsive behavior.  It was noted that his speech was within 
normal limits and that there were no panic attacks.  

The examiner indicated that the Veteran reported ongoing 
problems with depressed mood or sadness all the time 
including loss of interest in things, social withdrawal, 
anhedonia, feelings of failure, low self-esteem, self-
criticism, and a fluctuating appetite.  The examiner 
indicated that the Veteran also complained of periods of 
increased irritability.  It was noted that the Veteran 
reported that a variety of things would get him down or 
depressed such as multiple health problems, pain, financial 
difficulties, and difficulty from a past negative childhood.  
The examiner stated that the Veteran reported that his 
physician had indicated that since he had some pain relief, 
his mood had slightly improved.  It was noted that the 
Veteran also reported that he had some anxiety and that he 
would feel nervous at times.  The Veteran indicated that he 
worried about his health, dying, and about his finances.  

The examiner stated that the Veteran's impulse control was 
adequate.  The examiner remarked that while the Veteran had 
some irritability, he denied severe anger outbursts.  The 
examiner indicated that the Veteran reported that he had some 
slept difficulties and that he would typically only sleep 
five to six hours, although he stated such was usually 
enough.  It was noted that the Veteran had a history of 
alcohol dependence, but that he stated that he had been sober 
for twelve years.  The examiner indicated that the Veteran 
had no manic symptomatology.  The diagnosis was major 
depressive disorder.  

The medical evidence shows that the Veteran has been divorced 
for thirteen years and that he presently lives with his 
daughter, son-in-law, and four granddaughters.  He also has a 
son and daughter-in-law.  He reports that he got along 
adequately with his son once he wasn't living with him and 
that they talk daily.  He states that he gets along well with 
his daughter, son-in-law, and four granddaughters.  The 
Veteran has a history of working as a house painter, but he 
reports that he has had little, if any, employment over the 
last couple of years.  He believes his breathing problems and 
his arthritis in his neck and back have had an effect on his 
employment.  The recent GAF scores of record have ranged from 
50 to 60.  The Board notes that a GAF score of 50 suggests 
serious symptoms and that GAF score of 60 suggests moderate 
symptoms.  A recent September 2007 VA treatment entry related 
a GAF score of 58, suggesting moderate symptoms.  

The Board observes that the evidence as a whole demonstrates 
that the veteran's PTSD is no more than 30 percent disabling.  
The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  The Veteran has not been shown 
to have such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships which are indicative of such a rating.  
No medical evidence, even the Veteran's own statements 
regarding his condition, would support such a finding.  All 
the medical evidence cited above would only provide negative 
evidence against the claim for a rating above 30 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's depression has continuously been 30 percent 
disabling since August 19, 2004, when service connection for 
PTSD became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the Veteran is currently 
working least part-time.  The evidence does not reflect that 
the Veteran's depression, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. 
§ 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased rating for depression, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and to this extent only, the benefit sought 
on appeal is granted.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

An initial rating higher than 30 percent for depression is 
denied.  



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the Veteran's claim for service connection for 
bilateral hearing loss, the Board notes that his Service 
treatment records show that on a medical history form at the 
time of the December 1973 enlistment examination, he checked 
that he had hearing loss.  The reviewing examiner noted that 
the Veteran had a perforated tympanic membrane as a child.  
The objective December 1973 enlistment examination export 
showed pure tone thresholds in the Veteran's right ear of 20, 
25, 25, and 45 decibels at 500, 1000, 2000, and 4000 Hertz.  
Pure tone thresholds in the Veteran's left ear were 20, 20, 
40, and 50 at the same frequencies.  Such results were 
indicative of a hearing loss disability in both ears as 
defined by 38 C.F.R. § 3.385.  Subsequent service medical 
records show that the Veteran underwent several audiological 
evaluations that all showed bilateral hearing loss.  For 
example, a March 1974 audiological evaluation showed pure 
tone thresholds in the Veteran's right ear of 30, 35, 35, 50, 
and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  
Pure tone thresholds in the Veteran's left ear were 35, 40, 
40, 50, and 60 decibels at the same frequencies.  

On a medical history form at the time of the April 1975 
separation examination, the Veteran checked that he had 
hearing loss.  The reviewing examiner reported that the 
Veteran had bilateral hearing loss since 1973 and that it was 
non-progressive.  The objective March 1975 separation 
examination report showed that pure tone thresholds in the 
Veteran's right ear were 25, 30, 25, 45, and 45 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in the Veteran's left ear were 30, 30, 50, and 45 decibels at 
the same frequencies.  

Post-service VA treatment record show treatment for bilateral 
hearing loss.  

The Board observes that the Veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for bilateral hearing loss.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for service connection for 
hypertension, the Board observes that his service treatment 
records show several elevated blood pressure readings, but no 
actual diagnosis of hypertension.  For example, a five day 
blood  pressure check related readings including 144/96, 
142/86, 140/80 and 140/96.  

Post-service VA treatment records show treatment for 
hypertension on numerous occasions.  

The Board notes that the Veteran also has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for hypertension.  Such an examination should also 
be accomplished on remand.  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
bilateral hearing loss and hypertension 
since his separation from service.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
October 2007 should be obtained.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct 
an audiological evaluation, including 
speech recognition testing, to determine 
whether the Veteran currently experiences 
hearing loss.  If current hearing loss is 
identified, the examiner should indicate 
whether it is at least as likely as not 
(50 percent or greater possibility) that 
any current hearing loss was incurred in 
service or is the result of exposure to 
acoustic trauma during the Veteran's 
periods of service.  If the examiner finds 
that any diagnosed bilateral hearing loss 
existed prior to service, the examiner 
should comment on whether any such pre-
service condition was permanently worsened 
by service.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed hypertension.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of the 
claims file, examination of the Veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that the Veteran's 
hypertension  is etiologically related to 
his periods of service.  

4.  Thereafter, readjudicate the Veteran's 
claims for entitlement to service 
connection for bilateral hearing loss and 
for hypertension.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


